Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 6, 8, 13, 15, and 20 have been amended. Claims 7 and 14 have been canceled. Claims 1-6, 8-13, and 15-20 are pending and rejected in the application. This action is Final. 

Applicant Argues: 
The independent claims have each been amended to recite the new features of "identifying particular text content in the first resource located after the anchor in the first resource linking to the second resource belonging to the particular domain," which have not specifically been addressed by the Office. The Applicant submits that these features are non-obvious, that the applied references do not disclose, teach or suggest at least these new features, and that the introduction of these new features merits further search and/or consideration.  
 
Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a computer-implemented method, comprising: selecting an anchor in a first resource linking to a second resource belonging to a particular domain to which the first resource also belongs;
 identifying particular text content in the first resource located after the anchor in the first resource linking to the second resource belonging to the particular domain; 
determining, by one or more computers, whether the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain; 
in response to determining that the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain, identifying respective text content in a third resource located where the particular text is located in the second resource belonging to the particular domain to which both the first resource and the second resource belong; 
obtaining a search query; 
determining that the third resource is relevant to the search query; and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the 

For example, in the context of this claim, “selecting an anchor in a first resource linking to a second resource belonging to a particular domain to which the first resource also belongs;” encompasses a person mentally selecting an anchor in a first resource linking to a second resource belonging to a particular domain to which the first resource also belongs. Next, “identifying particular text content in the first resource located after the anchor in the first resource linking to the second resource belonging to the particular domain” encompasses a person mentally identifying particular text content in the first resource located after the anchor in the first resource linking to the second resource belonging to the particular domain. In addition, “determining, by one or more computers, whether the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain” encompasses a person mentally determining by whether the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain. Further, “in response to determining that the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain, identifying respective text content in a third resource located where the particular text is located in the second resource belonging to the particular domain to 

The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 similarly recites no additional limitations other than “one or more computers”, “storage devices”, and “a non-transitory computer-readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., selecting an anchor…etc., identifying particular text…etc., determining…etc., in response to determining…etc., obtaining a…etc., determining that the…etc., based on determining that the third resource…etc.) such that it amounts no more than mere instructions to 

The limitation “wherein selecting the anchor in the first resource comprises: identifying a source code pattern that includes a repeat of Hypertext Markup Language (HTML) elements in source code of the first resource.” of dependent claims 2, 9, and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The 

The limitation “wherein each HTML element of the repeat of HTML elements includes a respective anchor that links to a respective resource belonging to the particular domain.” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein selecting the anchor in the first resource comprises: selecting the anchor when a number of HTML elements in the repeat of the HTML elements satisfies a threshold value.” of dependent claims 4, 11, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not 

The limitation “wherein identifying the respective text content in the third resource comprises: identifying a document object model (DOM) node of a DOM path of the second resource, wherein the DOM node is associated with the particular text content; and obtaining the respective text content in the third resource from text content associated with the DOM node.” of dependent claims 5, 12, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5, 12, and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein the particular text content in the first resource includes text immediately after anchor-text of the anchor.” of dependent claims 6, 13, and 20 are 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 6, 8, 9, 10, 13, 15, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al U.S. Patent Publication (2007/0239710; hereinafter: Jing) in view of Zhao U.S. Patent Publication (2007/0240031; hereinafter: Zhao, in IDS dated October 7, 2020) and further in view of Kumar et al. U.S. Patent Publication (2012/0215755; hereinafter: Kumar, in IDS dated October 7, 2020) and further in view Srinivasaiah U.S. Patent (8,285,716; hereinafter: Srinivasaiah) 

Claims 1, 8, and 15
As to claims 1, 8, and 15, Jing discloses a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
selecting an anchor in a first resource linking to a second resource belonging to a particular domain to which the first resource also belongs (paragraph[0044], “FIG. 7 is a flow diagram that illustrates the processing of a high-level description of an extract anchor explanatory text component of the AET system in one embodiment. In block 701, the component finds the repeated patterns within a web page. In blocks 702-706, the component loops extracting explanatory text associated with dominant anchors. In block 702, the component selects the next repeated pattern…etc.”); 
identifying particular text content in the first resource that located after the anchor in the first resource linking to the second resource belonging to the particular domain (paragraph[0003], “These hyperlink-based algorithms may use the text of the hyperlink itself and the text surrounding the hyperlink to generate a summary. Some algorithms that use the text surrounding the hyperlink may extract a certain number of words (e.g., 25) before and after a hyperlink or may extract a complete sentence or paragraph surrounding a hyperlink...etc.” and paragraph[0045], “In block 805, the component invokes the ID DA component for each AET node of an AET region to identify the dominant anchors and extract the surrounding explanatory text. The component then completes…etc.”); 


in response to determining that the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain, identifying respective text content in a third resource located where the particular text is located in the second resource belonging to the particular domain to which both the first resource and the second resource belong;
obtaining a search query; 
determining that the third resource is relevant to the search query; and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page.

However, Zhao discloses determining, by one or more computers, whether the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain (paragraph[0068-paragraph[0072], the reference describes identifying the title (i.e., text content) and subject (e.g., paragraph[0072]) of the target document (i.e., first resource). The reference describes using the title of the target document (i.e., first resource) to match it with content in peer documents (i.e., second resource).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

The combination of Jing and Zhao do not appear to explicitly disclose in response to determining that the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain, identifying respective text content in a third resource located where the particular text is located in the second resource belonging to the particular domain to which both the first resource and the second resource belong;
obtaining a search query; 
determining that the third resource is relevant to the search query; and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page.

However, Kumar discloses in response to determining that the second resource includes the particular text content located after the anchor in the first resource linking to the second resource belonging to the particular domain(paragraph[0030]-paragraph[0032] and paragraph[0035]-paragraph[0036], the reference describes 

obtaining a search query; 
determining that the third resource is relevant to the search query; and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page.

However, Srinivasaiah discloses obtaining a search query (figure 5, column 10, lines 26-39, “receiving a search query with a keyword…etc.”); 
determining that the third resource is relevant to the search query (figure 5, column 10, lines 48-52, “The process 500 identifies resources relevant to the distinct….in response to the search query…etc.”); and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page (column 10, lines 59-67 and column 11, lines 1-3, “snippets of information obtained from the resource to which each link points can be displayed….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Jing with the teachings of Zhao, Kumar, and Srinivasaiah to determine snippets which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Jing with the teachings of Zhao, Kumar, and Srinivasaiah to search and distinguish resources relevant to distinct places that have the same name (Srinivasaiah: column 3, lines 55-57). 

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Jing, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 8, as noted above, and Zhao further disclose wherein selecting the anchor in the first resource comprises: identifying a 

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Jing, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 2, as noted above, and Zhao further disclose wherein each HTML element of the repeat of HTML elements includes a respective anchor that links to a respective resource belonging to the particular domain (Zhao: paragraph[0050]-paragraph[0053], the reference describes identifying the anchor that have a repeated HTML tag patterns of hyperlinks. The reference describes anchors linking back the domain cnn.com.).

Claims 6, 13, and 20  
As to claims 6, 13, and 20, the combination of Jing, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 1, as noted above, and Jing further disclose wherein the particular text content in the first resource includes text immediately after anchor-text of the anchor (Jing: paragraph[0003] and paragraph[0044]-paragraph[0045]).


s 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al U.S. Patent Publication (2007/0239710; hereinafter: Jing) in view of Zhao U.S. Patent Publication (2007/0240031; hereinafter: Zhao, in IDS dated October 7, 2020) and further in view of Kumar et al. U.S. Patent Publication (2012/0215755; hereinafter: Kumar, in IDS dated October 7, 2020) and further in view Srinivasaiah U.S. Patent (8,285,716; hereinafter: Srinivasaiah) and further in view of Poola et al. U.S. Patent Publication (2009/0259649; hereinafter: Poola, in IDS dated October 7, 2020)

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Jing, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 2, as noted above, but do not appear to explicitly disclose wherein selecting the anchor in the first resource comprises: selecting the anchor when a number of HTML elements in the repeat of the HTML elements satisfies a threshold value.

However, Poola discloses wherein selecting the anchor in the first resource comprises: selecting the anchor when a number of HTML elements in the repeat of the HTML elements satisfies a threshold value (Abstract, paragraph[0028]-paragraph[0030], the reference describes using a threshold to group similar anchor text links from a webpage (i.e., first resource).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Jing with the teachings of Zhao, Kumar, Srinivasaiah, and Poola to store hyperlinks  

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al U.S. Patent Publication (2007/0239710; hereinafter: Jing) in view of Zhao U.S. Patent Publication (2007/0240031; hereinafter: Zhao, in IDS dated October 7, 2020) and further in view of Kumar et al. U.S. Patent Publication (2012/0215755; hereinafter: Kumar, in IDS dated October 7, 2020) and further in view Srinivasaiah U.S. Patent (8,285,716; hereinafter: Srinivasaiah) and further in view of Xu et al. U.S. Patent (8,380,693; hereinafter: Xu, in IDS dated October 7, 2020)

Claims 5, 12, and 19
As to claims 5, 12, and 19, the combination of Jing, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein identifying respective text content in the third resource comprises: identifying a document object model (DOM) node of a DOM path of the second resource, wherein the DOM node is associated with the particular text content; and obtaining the respective text content in the third resource from text content associated with the DOM node.


Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152 
March 26, 2022